The opinion of the Court was delivered by
Bermudez, C. J.
The relator complains of the action both of the judges of the Court of Appeals and of the district judge of the First District and prays for relief.
He charges that, in the suit of Arnold vs. White, in which $2770 had been claimed, judgment having been rendered for $1601, he, as administrator of the succession of the defendant, appealed to the Court of Appeals, hut that his appeal was improperly dismissed by it for want of jurisdiction. .
He further avers that he then apxilied to the District Court by which the judgment had been rendered to grant him a suspensive and devolutive appeal thereof to this Court, at its October term, in Shreveport, hut that the judge illegally refused the suspensive, allowing only the devolutive appeal.
He prays for any appropriate relief in the premises.
We have not issued the rule nisi on the judges of those different courts, who are singularly brought in together, as we did not think the relator was entitled to that proceeding.
The Court of Appeals was right in refusing to entertain jurisdiction over a suit in which the amount claimed is in excess of two thousand dollars, although the judgment was for less.
The district judge could not have allowed a suspensive appeal, as the petition was filed more than ten days after the rendition of the judgment.
Had the relator within that delay ax>plied for a suspensive appeal to this Court, instead of the Court of Appeals as he has done, he would not this day he in the predicament in which he finds himself.
The application is refused.